         Case 1:20-cv-00429-DAT Document 30 Filed 07/01/20 Page 1 of 1




           In the United States Court of Federal Claims
                                          No. 20-429C
                                       Filed: July 1, 2020


 MIND YOUR BUSINESS, INC.,

                    Plaintiff,

 v.

 UNITED STATES,

                    Defendant,

 and

 INFORMATION SYSTEMS AND
 NETWORKS CORPORATION,

                    Intervenor-Defendant.


                                            ORDER

TAPP, Judge.

        On June 30, 2020, the parties filed a joint stipulation regarding voluntary dismissal with
this Court pursuant to Rule 41(a)(1)(A)(ii) of the Rules of the Court of Federal Claims. (ECF No.
29). After review, the Court hereby DISMISSES this action, with prejudice, and with each party
to bear its own costs and fees.

       IT IS SO ORDERED.

                                                                   s/   David A. Tapp
                                                                   DAVID A. TAPP, Judge
